Landon, P. J.:
The case does not contam the charge of the court, and we therefore assume that before his refusal to charge as requested and his explanation of that refusal, the judge had instructed the jury that the plaintiff could not recover unless her property was injured by the negligent acts of the defendant in managing the gate, and without any concurring or contributory negligence on the part of the plaintiff’s husband. In view of the previous proper instructions to the jury we are not at liberty to construe the request as presenting the proposition that the breaking of the rein was the sole proximate cause of the injury, for it is qualified by the condition “even though the horse was previously frightened at the railroad crossing.” The fright of the horse must be considered such a fright, as the judge had already instructed the jury was necessary to the plaintiff’s recovery, namely— a fright caused by the negligence of the defendant. The case presented by the request was therefore the case of two concurring causes, both equally proximate, for one of which the defendant was to blame, and for the other the plaintiff, unfortunate but not negligent. In such casé the request was properly refused because the defendant would be liable. (Ring v. City of Cohoes, 77 N. Y., 83.) If the request had been understood as meaning the case in which the breaking of the rein was due to the negligence of the plaintiff, the court would no doubt have promptly charged as requested.
The remarks of the judge in addition to his refusal to charge, must also be construed in the light of his previous proper instructions, and therefore must be understood as meaning the ease of the *442horse frightened by the negligent use of the appliance. If that negligence was the causa causans of all the difficulty immediately following it, the breaking of the rein would be but one of its consequences. Under the evidence the jury might have found that the horse although frightened by the negligence of the defendant, was so far manageable that no injury would have happened but for the breaking of the rein. The jury might have found that the rein was weak or rotten, although no external appearances indicated any defect. The learned counsel probably desired to present such a case by his request. He cites cases from Maine, in which it is held, where injuries of a similar character were occasioned jointly by a defect in a highway for which the defendant was chargeable, and by a defect in the plaintiffs harness, the plaintiff cannot recover notwithstanding he had no knowledge of such defect and was not in fault for not knowing it. (Moore v. Abbot, 32 Maine, 46 ; Coombs v. Topsham, 38 id., 204; Farrar v. Greene, 32 id., 574.) Such is not the law in this State. If the negligence of the defendant is one of the concurring causes without which the injury would not have happened, then however bad the condition of the plaintiffs harness, and however much it promoted the injiu’y, we do not understand that it defeats her recovery, unless it amounts to negligence. And a party whose harness is defective but of which defect he has no knowledge and is not in fault. for not knowing it, is not legally negligent; for he has neither done a careless act nor omitted to do what reasonable care requires.
The judgment must be affirmed, with costs.
Parker, J., concurred.